United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Yuba City, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1316
Issued: September 20, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 30, 2017 appellant filed a timely appeal from a January 19, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a right foot and/or
ankle injury causally related to factors of her federal employment.
FACTUAL HISTORY
On July 7, 2016 appellant, a 58-year-old lead sales and services associate, filed an
occupational disease claim (Form CA-2), alleging that she sustained pronation aggravated by
prolonged standing and weight-bearing on her foot. She stated that, after the carriers were sent
1

5 U.S.C. § 8101 et seq.

to another office, her job consisted of only standing at the window counter for eight hours per
day. Appellant indicated that she first became aware of her conditions and first realized they
were caused or aggravated by her employment on January 1, 2013. She stopped work on
July 5, 2016.
In an undated narrative statement, appellant indicated that her duties consisted of sorting
packages to appropriate routes which required a lot of movement, pivoting, and walking to
hampers, boxing mail in P.O. Boxes which required side-to-side movement, moving and pushing
equipment full of mail or packages, and she was never in one place for more than five minutes.
She further indicated that, when the carriers were all moved to a different zip code, there was no
more equipment to move and no parcels to sort, so her duty assignments were changed to mainly
window clerk duties, which consisted of standing at a counter tending to customers’ needs for
eight hours per day, five days per week. Appellant stated that she started to notice pain in her
ankle area a few months into her new assignments as her right ankle was becoming more visible
and swollen.
An April 29, 2016 right foot x-ray revealed “33 degree hallux valgus deformity” and
flattening of the arch of the foot.
On June 28, 2016 Dr. Jason Boynton, appellant’s podiatrist, diagnosed bilateral pes
planovalgus deformity, tenosynovitis of the right hindfoot with pes planovalgus, with lateral
impingement, right foot and hallux abducto valgus (HAV) with bunion deformity, right greater
than left, and right gastroc equinus. He asserted that appellant had a history of right ankle injury
and sinus tarsi pain. Dr. Boynton noted that she was given an injection the year before and it had
helped, but her condition was progressively getting worse to the point where she had difficulty
walking and standing. He indicated that appellant was scheduled for surgery on July 5, 2016 for
a right triple arthrodesis, right lapidus bunionectomy, and right gastroc recession.
In an August 4, 2016 letter, OWCP advised appellant of the deficiencies of her claim and
afforded her 30 days to submit additional evidence and respond to its inquiries.
In response, appellant submitted an August 26, 2016 narrative statement reiterating the
factual history of her claim and indicating that she never had any disability prior to this
condition.
By decision dated September 20, 2016, OWCP denied the claim, finding that the
evidence of record failed to establish causal relationship between appellant’s conditions and
factors of her federal employment.
On October 21, 2016 appellant requested reconsideration and submitted an August 12,
2016 report from Dr. Boynton, who stated that he had seen her over the last several years and she
had a “longstanding history of pes planovalgus, which was likely exacerbated by her work
situation, requiring her to stand on hard floors for long periods of time, which was not
necessarily the cause of the problem but certainly an exacerbating factor.” Dr. Boynton
indicated that diagnostic imaging demonstrated severe flatfoot and appellant underwent flatfoot
reconstruction with subtalar joint and talonavicular joint arthrodesis and a lapidus bunionectomy
to stabilize the medial column several weeks prior. He further indicated that she had a gastroc

2

recession to increase ankle joint dorsiflexion and decrease the deforming force of her foot.
Dr. Boynton advised that appellant would likely return to work at five to six months from
surgery.
By decision dated January 19, 2017, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
A claimant seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including that an injury was sustained in the performance of duty as alleged and that
any specific condition or disability claimed is causally related to the employment injury.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.4
Causal relationship is a medical question that generally requires rationalized medical
opinion evidence to resolve the issue.5 A physician’s opinion on whether there is a causal
relationship between the diagnosed condition and the implicated employment factor(s) must be
based on a complete factual and medical background.6 Additionally, the physician’s opinion
must be expressed in terms of a reasonable degree of medical certainty, and must be supported
by medical rationale, explaining the nature of the relationship between the diagnosed condition
and appellant’s specific employment factor(s).7
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.8

2

Id.

3

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

4

See D.R., Docket No. 09-1723 (issued May 20, 2010); Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
5

Robert G. Morris, 48 ECAB 238 (1996).

6

Victor J. Woodhams, supra note 4.

7

Id.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).

3

The fact that a condition manifests itself during a period of employment is not sufficient
to establish causal relationship.9 Temporal relationship alone will not suffice.10 Entitlement to
FECA benefits may not be based on surmise, conjecture, speculation, or on the employee’s own
belief of causal relationship.11
ANALYSIS
The Board finds that appellant has failed to meet her burden of proof to establish that
federal employment factors caused or aggravated one of her diagnosed medical conditions.
Appellant identified the factors of employment that she believed caused her conditions, including
standing at a window counter for eight hours per day at work, which OWCP accepted as factual.
However, in order to establish a claim that she sustained an employment-related injury, she must
also submit rationalized medical evidence which explains how her medical conditions were
caused or aggravated by the implicated employment factors.12
The April 29, 2016 x-ray of the right foot confirmed the diagnosis of hallux valgus
deformity and flattening of the arch of the foot. However, the diagnostic study does not address
the etiology of appellant’s foot conditions. Consequently, this evidence is insufficient to satisfy
appellant’s burden of proof with respect to causal relationship.13
In his reports, Dr. Boynton diagnosed bilateral pes planovalgus deformity, tenosynovitis
of the right hindfoot with pes planovalgus, with lateral impingement, right foot and HAV with
bunion deformity, right greater than left, and right gastroc equinus. He indicated that diagnostic
imaging demonstrated severe flatfoot and reported that appellant had undergone flatfoot
reconstruction surgery on July 5, 2016. Dr. Boynton asserted that she had a history of right ankle
injury and sinus tarsi pain, which he had treated over the past several years. He noted that
appellant was given an injection the year before and it had helped, but her condition was
progressively getting worse to the point where she had difficulty walking and standing.
Dr. Boynton stated that appellant had a “longstanding history of pes planovalgus, which was
likely exacerbated by her work situation, requiring her to stand on hard floors for long periods of
time, which was not necessarily the cause of the problem, but certainly an exacerbating factor.”
He failed to provide sufficient medical rationale explaining how the accepted employment
factors caused or aggravated appellant’s foot conditions. The Board finds that Dr. Boynton’s
opinion regarding the cause of appellant’s conditions is speculative and equivocal in nature.14
Dr. Boynton did not otherwise sufficiently explain the reasons why diagnostic testing and
examination findings led him to conclude that prolonged standing at work caused or contributed
9

20 C.F.R. § 10.115(e).

10

See D.I., 59 ECAB 158, 162 (2007).

11

See M.H., Docket No. 16-0228 (issued June 8, 2016).

12

See A.C., Docket No. 08-1453 (issued November 18, 2008).

13

See supra notes 3 through 5.

14

A physician’s opinion must be expressed in terms of a reasonable degree of medical certainty. Victor J.
Woodhams, supra note 4.

4

to the diagnosed conditions. The need for rationale is particularly important as the record
indicates that appellant had a prior history of pes planovalgus, right ankle injury, and sinus tarsi
pain.15 Therefore, the Board finds that the reports from Dr. Boynton are insufficient to establish
a foot condition causally related to factors of appellant’s federal employment.
As appellant has not submitted any rationalized medical evidence to support her claim
that she sustained an injury causally related to the accepted employment factors, she failed to
meet her burden of proof to establish a claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a right foot
and/or ankle injury causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the January 19, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 20, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
15

See supra note 8.

5

